Citation Nr: 0936126	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of fracture of the right fifth metacarpal with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from February 1973 to 
July 1974 and January 1981 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Residuals of the fracture of the right fifth metacarpal 
is productive of residual flexion deformity of his second 
through fifth fingers with limitation of motion and pain on 
motion of the right fifth finger and degenerative arthritis 
show by x-ray evidence; but is not productive of disability 
consistent with limitation of motion of the index or long 
finger with a gap of one inch or more between the finger tip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or with extension 
limited by more than 30 degrees; or ankylosis of any finger.  

2.  The preponderance of the evidence is against referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no 
higher, for residuals of fracture of right fifth metacarpal 
with traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5216 through 5230 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be Veteran specific."  In addition, the 
Federal Circuit determined that "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2005, 
prior to the initial adjudication of his claim, that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
In October 2006, he was advised that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  
However, any questions as to the appropriate effective date 
to be assigned can be addressed by the RO prior to 
effectuating the below decision.  Thus, the Veteran will not 
be prejudiced by the Board's adjudication of his claim at 
this time.  

The Board finds that the notice letters sent to the Veteran, 
when read as a whole, fully meet the requirements set forth 
in Vazquez-Flores as to content; however, they are not 
sufficient as to timing, creating a presumption of prejudice 
to the Veteran.  Defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Board finds that there is no prejudice to 
the Veteran by proceeding to adjudicate his claim as content-
compliant notice has been provided.  Although the Veteran's 
claim was not readjudicated after the last notice issued in 
October 2006, the Board finds that no such readjudication was 
necessary as the Veteran failed to submit additional 
evidence.  See 38 C.F.R. § 19.31 (2008).  Thus, failure to 
provide subsequent adjudication is not prejudicial to the 
Veteran, nor has it affected the essential fairness of the 
adjudication.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009).  All efforts have 
been made to obtain relevant, identified and available 
evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded a VA examination 
in July 2005.  Significantly, the Board observes that he does 
not report that the disability has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

By rating action issued in April 2003, service connection was 
granted for residuals, fracture fifth metacarpal with 
traumatic arthritis, which was evaluated as noncompensable 
under Diagnostic Code 5230.  38 C.F.R. § 4.71a.  In February 
2005, the Veteran sought a compensable disability rating for 
this disability.  

Diagnostic Code 5230 only provides for a noncompensable 
disability rating for any limitation of motion of the ring or 
little finger.  Normal range of motion of the second through 
fifth fingers is 0 to 90 degrees of the metacarpophalangeal 
(MCP) joint, 0 to 100 degrees of the proximal interphalangeal 
(PIP) joint, and 0 to 70 or 80 degrees of the distal 
interphalangeal (DIP) joint.  38 C.F.R. § 4.71a, Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (1).  Thus, the Board must look at 
alternative Diagnostic Codes to determine whether a higher 
disability rating is warranted for the Veteran's right fifth 
finger disability.

The medical evidence of record consists of private and VA 
treatment records and the report of a VA examination 
conducted in July 2005.  The treatment records fail to show 
any complaints of or treatment for his service-connected 
right fifth finger disability.  Instead, they show only a 
reported history of injury.

On VA examination in July 2005, the Veteran reported 
fracturing the right fifth metacarpal in a fight in service, 
which was treated with casting.  He reported having regained 
full use of the right fifth finger at that time, but over the 
years it has gotten worse.  He complained of pain over his 
metacarpophalangeal (MCP) joint of his fifth finger.  He 
denied any additional limitation of use following repetitive 
use, but reported limitation of motion from 50 to 110 
degrees.  He also complained of stiffness in his second 
through fourth fingers of the right hand.  He stated he works 
in furniture refinishing and that these symptoms are 
troublesome in doing this due to pain in his right hand.  He 
stated that he thinks his strength is decreased in that hand 
and that he has functional loss of the ability of using the 
right hand with increased use.  He denied any paresthesias in 
the hand.

Physical examination of the right hand revealed no obvious 
deformities.  There were multiple calluses along the palms of 
his hands.  His second through fifth fingers were held in a 
slightly fixed position at the MCP and all the 
interphalangeal (IP) joints.  Examination of the fifth finger 
showed tenderness to palpation over the MCP joint.  He was 
unable to actively fully extend the joints of the second 
through fourth fingers, but passively the examiner was able 
to get them to fully extend.  He could fully flex all joints 
in the second through fourth fingers.  As for the fifth 
finger, he had trouble actively extending his MCP joint 
although passive range of motion was full (0 to 90 degrees).  
The Veteran held the fifth PIP joint in a flexed position.  
Range of motion of his PIP joint was from 10 to 100 degrees.  
The examiner could not extend it beyond 10 degrees of flexion 
upon attempt at extension.  The Veteran held the fifth DIP 
joint flexed at 30 degrees.  Range of motion of the DIP joint 
was 30 degrees to 70 degrees.  The examiner could not extend 
it beyond 30 degrees of flexion upon passive attempt at 
extension.  There was pain on range of motion of the fifth 
MCP joint and pain with attempt to extend the DIP joint past 
30 degrees.  Remainder of the hand was non-tender to 
palpation.  There was no abnormal rotation or angular 
deformities of the bones.  There was no motor sensory 
deficits of the hand, and the Veteran had good grip strength.  
The examiner noted that the Veteran had good strength for 
pushing, pulling and twisting, and good dexterity for 
twisting, probing, writing and touching.  

X-rays of the hand showed a healed metacarpal fracture with 
mild arthritis noted in the MCP joints of the second through 
fifth fingers.  No other deformities were noted.  The 
assessment was osteoarthritis.  The examiner stated that, it 
does seem that the Veteran has a residual flexion deformity 
of his second through fifth fingers, which could be the 
result of the casting for treatment of his fifth finger.  The 
Veteran does have stiffness of his joints, which could cause 
pain and trouble with activities, which includes his job.  
With regard to the DeLuca factors, the examiner stated that 
there is pain on range of motion testing of the Veteran's 
fifth finger of his right hand, and it is conceivable that 
pain could further limit function as described.  It is not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.

Because the VA examiner found that the Veteran had a flexion 
deformity of the second through fifth fingers related to the 
service-connected right fifth finger disability, the Board 
notes that the rating criteria provide that, when two or more 
digits of the same hand are affected by any combination of 
amputation, ankylosis or limitation of motion that is not 
otherwise specified in the rating schedule, the evaluation 
level assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  

Thus, in evaluating the Veteran's right fifth finger 
disability, the Board has considered whether the Veteran's 
flexion deformity as described by the VA examiner of the 
second through fifth fingers should be evaluated based upon 
limitation of motion of each finger separately.  Limitation 
of motion of the index or long finger warrants a compensable 
rating only when the evidence shows there is a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees.  38 C.F.R. § 3.71a, Diagnostic Code 5229.  Otherwise 
a noncompensable disability rating is warranted.  

As set forth above, the medical evidence fails to demonstrate 
that the Veteran has limitation of flexion of either the 
index or long finger; thus, the first criterion for a 
compensable disability rating under Diagnostic Code 5229 is 
not met.  Furthermore, although the examiner did not indicate 
in degrees the limitation of extension of either the index or 
long fingers, he did state that the Veteran held them in a 
"slightly" fixed position.  The Board finds that the term 
"slightly" cannot be considered to be consistent with a 30 
degree extension limitation as full extension is at zero 
degrees.  Rather, a 30 degree limitation of extension would 
have to be considered significant since it is about one-third 
of the finger's range of motion.  Thus, the Board finds that 
the second criterion set forth in Diagnostic Code 5229 is 
also not met.  As previously indicated, under Diagnostic Code 
5230, limitation of motion of either the ring or little 
finger (third and fourth digits) only warrants a 
noncompensable disability rating.  The Board concludes, 
therefore, that a compensable disability rating for 
limitation of motion of the second through fifth fingers is 
not warranted.

Furthermore, the Board has considered whether the Veteran's 
right fifth finger disability and the resultant flexion 
deformity of the second through fifth fingers as described by 
the VA examiner is consistent with ankylosis, either 
favorable or unfavorable.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  The VA examiner stated that the Veteran holds the 
second through fifth fingers in slight flexion; however, he 
was able on passive motion to fully extend each finger except 
for the fifth.  Thus, the joints of the second, third and 
fourth fingers are not immobile or consolidated.  Although 
the fifth finger cannot be fully extended, the evidence shows 
the Veteran can move the finger with full flexion.  Thus, the 
joints of the fifth finger are clearly not ankylosed.

Moreover, after considering whether the functional loss due 
to the flexion deformity is consistent with ankylosis, the 
Board finds that it is not.  The VA examiner indicated that 
the Veteran had good grip strength, good strength for 
pushing, pulling and twisting, and good dexterity for 
twisting, probing, writing and touching.  Furthermore, the 
Veteran has not indicated that the flexion deformity of the 
second, third and fourth fingers cause any functional 
impairment.  Therefore, the Board finds that evaluation of 
the Veteran's disability as analogous to ankylosis is not 
warranted.

Thus, the Board concludes that the preponderance of the 
evidence is against finding that a compensable disability 
rating is warranted for the Veteran's right fifth finger 
disability under the rating criteria relating specifically to 
the hand and fingers.  However, as the medical evidence 
clearly shows that the Veteran has degenerative changes of 
the joints of the right fifth finger with painful and limited 
motion, the Board finds that a 10 percent disability rating 
is warranted under Diagnostic Code 5010 for traumatic 
arthritis.  

Under Diagnostic Code 5010, which directs the rater to 
Diagnostic Code 5003, arthritis established by x-ray findings 
is rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003  (degenerative arthritis) and 5010 (traumatic 
arthritis).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

The RO already acknowledged that the Veteran has traumatic 
arthritis of the right fifth finger related to the in-service 
fracture of the fifth metacarpal in the April 2003 rating 
decision that granted service connection for this disability.  
In granting service connection, the RO characterized the 
Veteran's disability as residuals, fracture fifth metacarpal 
with traumatic arthritis.  X-rays taken in April 2003 and 
July 2005 show degenerative changes in the joints of the 
right fifth finger.  The VA examination reports also show the 
Veteran has limitation of motion of the PIP and DIP joints of 
the right fifth finger, but that such is noncompensable under 
Diagnostic Code 5230.  Therefore, the Board finds that the 
criteria under Diagnostic Code 5003 for a 10 percent 
disability rating is met.  A higher disability rating is not 
warranted because, as previously indicated, the Veteran's 
disability is not consistent with ankylosis of any of the 
joints of the fingers nor does the evidence establish that to 
or more major joints or two or more minor joint groups are 
involved with occasional incapacitating exacerbations.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the 
July 2005 VA examiner noted  pain on range of motion testing 
of the Veteran's fifth finger of his right hand, and noted 
that it was conceivable that pain could further limit 
function.  However, the examiner indicated that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  
Accordingly, an evaluation in excess of a 10 percent 
evaluation for the Veteran's service-connected right fifth 
finger disability is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran is 
unable to be employed due to his right fifth finger 
disability.  In fact, the evidence shows that the Veteran 
continues to be employed as a furniture refinisher.  Neither 
does the evidence show that the Veteran has had frequent 
periods of hospitalization or courses of treatment for right 
fifth finger disability that has interfered with his 
employment or daily life.  In fact, the treatment records 
fail to show any treatment has been received for this 
disability.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.
 



ORDER

Entitlement to a disability rating of 10 percent for 
residuals of fracture of the right fifth metacarpal with 
traumatic arthritis is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


